PER CURIAM.
We reverse the order dismissing appellant’s cause and remand with instructions to reinstate it.
The trial court’s sua sponte order dismissed appellant’s cause without prejudice for two reasons:
First, it was dismissed for failure to prosecute under Rule 1.420(e), Florida Rules of Civil Procedure. This was error, per Mikos v. Sarasota Cattle Company, 453 So.2d 402 (Fla.1984).
Second, it was dismissed for failure to proceed pursuant to a court order which had ordered appellant to retain new counsel and file a notice of appearance within fifteen (15) days from the date of the order. We find that such sanction was impermissi-bly harsh so as to constitute an abuse of discretion, particularly when appellees had not complained as to this matter, and since it had not been noticed or made the subject of an order to show cause.
Reversed and remanded.
ANSTEAD, DELL and WALDEN, JJ., concur.